DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
The foreign priority document JP 2017-142937 filed on July 24, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyawaki et al. (JP 2014-139920, with attached machine translation).
With regard to claims 1, 12, and 13, Miyawaki et al. teach a negative electrode comprising artificial graphite powder, conductive particles, and N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl)imide ionic liquid (par.0064).
Graphite is used as active material (par.0055), and meets the limitations of claims 1 and 13 for “a first negative electrode active material including a first material including carbon”.
The conductive particles are silicon oxide SiOx, x=1.01 coated with carbon (par.0062), and meet the limitations of claims 1 and 13 for “a second negative electrode active material including a second material including silicon”.

Therefore, the negative electrode of Miyawaki et al. anticipated the negative electrode in claims 1 and 13.
Miyawaki et al. further teach a rechargeable lithium ion battery comprising the negative electrode, a positive electrode and a non-aqueous electrolyte solution (Example 1 in par.0061-0069).
The lithium-ion battery of Miyawaki et al. anticipates the batteries in claims 1 and 12 of the instant application.
With regard to claim 3, N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl) imide ionic liquid includes a bis(trifluoromethanesulfonyl) imide anion

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (JP 2014-139920, with attached machine translation).

However, Miyawaki et al. teach that the negative electrode may comprises an ionic liquid with a quaternary ammonium cation, pyrrolidinium cation, phosphonium cation, or sulfonium cation (par.0042-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a negative electrode comprising an ionic liquid with an ammonium cation, pyrrolidinium cation, phosphonium cation, or sulfonium cation.
With regard to claim 4, Miyawaki et al. teach the secondary battery of claim 1 (see paragraph 5 above), but the ionic liquid does not meet the claim limitations.
However, Miyawaki et al. teach that N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl) imide is functionally equivalent to 1-(2-methoxyethyl)-1-methylpyrrolidinium tris(pentafluoroethyl)trifluorophophate as ionic liquid for the negative electrode (par.0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain a negative electrode comprising 1-(2-methoxyethyl)-1-methylpyrrolidinium tris(pentafluoroethyl)trifluorophophate the ionic liquid.
1-(2-methoxyethyl)-1-methylpyrrolidinium tris(pentafluoroethyl)trifluorophophate is an ionic liquid including alkoxy groups.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (JP 2014-139920, with attached machine translation) in view of Hashimoto (US 2007/0134546).
With regard to claim 5, Miyawaki et al. teach the secondary battery of claim 1 (see paragraph 5 above), but fail to teach that the negative electrode comprises a metal salt.
However, it is well-known in the art that a negative electrode may comprise a lithium salt in order to enhance electron conductivity (see par.0029 of Hashimoto).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a lithium salt in the active layer of the negative electrode of Miyawaki et al., in order to enhance the electrode conductivity.

Claims 1, 3, 6, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Okae et al. (US 2016/0293957).
With regard to claims 1 and 12-14, Okae et al. teach a negative electrode comprising artificial graphite powder, Al2O3, and N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl)imde as ambient temperature molten salt of a quaternary ammonium salt (Example 1-9 in oar.0176, par.0167, and par.0172).
The artificial graphite powder meets the limitations of claims 1, 13, and 14 for “a first negative electrode active material including a first material including carbon”.
N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl)imide meets the limitations of claims 1, 13, and 14 for “a normal temperature molten salt composition” (see definition in par.0065 of the specification of the instant application).

However, Okae et al. teach that Al2O3 is functionally equivalent to SiO2 (par.0046 and Examples 1-6 to 1-8 in prr.0194).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to replace Al2O3 with SiO2 in the negative electrode of Example 1-9 of Okae et al.
SiO2 meet the limitations of claims 1, 13, and 14 for “a second negative electrode active material including a second material including silicon” (see definition in par.0034-0038 of the specification of the instant application).
Okae et al. further teach a secondary battery comprising the negative electrode, a positive electrode, and an electrolyte liquid (par.0201-0205). The battery is a lithium-ion secondary battery (par.0002, par.0081), as required in claim 12.
Okae et al. teach a battery pack comprising the battery, a control unit, and a switching unit (par.0133 and fig.8), as required in claim 14.
With regard to claim 3, N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl)imde includes a bis(trifluoromethanesulfonyl) imide anion.
With regard to claim 6, Okae et al. teach that the negative electrode comprises PVDF homopolymer (polyvinylidene fluoride) as first binder (Example 1-9 in par.0176, par.0167 and par. 0172).
With regard to claim 15, Okae et al. teach an electric vehicle comprising a battery and a conversion device for electric power/driving force conversion (par.0158-0159). The vehicle may also comprise am information processing device performing 
With regard to claim 18, Okae et al. teach an electronic device comprising the battery (par.0127 and fig.7).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okae et al. (US 2016/0293957) as applied to claim 1 above, and further in view of Chang et al. (US 2010/0018036).
With regard to claim 7, Okae et al. teach the negative electrode of claim 1 (see paragraph 9 above), wherein the inorganic oxide particle may be SiO2 (par.0046).
Okae et al. further teach that the inorganic oxide particle may have on its surface a dispersant with carboxylic acid group (par.0042), but fail to teach polyacrylic acid.
However, it is well-known in the art that polyacrylic acid is used as dispersant (see par.0020 of Chang et al.).
Therefore, it would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to use polyacrylic acid dispersant on the surface of the SiO2 particles of Okae et al.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki et al. (JP 2014-139920, with attached machine translation) in view of Matsui et al. (US 2014/0058598).

Graphite is used as active material (par.0055), and meets the limitations of for “a first negative electrode active material including a first material including carbon”.
The conductive particles are silicon oxide SiOx, x=1.01 coated with carbon (par.0062), and meet the limitations for “a second negative electrode active material including a second material including silicon”.
N-methyl-N-propylpiperidinium bis(trifluoromethanesulfonyl)imide ionic liquid meets the limitations for “a normal temperature molten salt composition” (see definition in par.0065 of the specification of the instant application).
Miyawaki et al. further teach a rechargeable lithium ion battery comprising the negative electrode, a positive electrode and a non-aqueous electrolyte solution (Example 1 in par.0061-0069).
Miyawaki et al. fail to teach a battery pack comprising a controller and a switch.
Matsui et al. teach that a battery may be included in a battery pack, and the pack may further comprise a switch section and a control section (par.0299 and fig.21). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the secondary battery of Miyawaki et al. in a battery pack in order to take advantage of its properties.
With regard to claim 15, Miyawaki et al. teach the secondary battery of claim 1 (see paragraph 5 above), and teach that secondary battery has good retention property (par.0069 and Table 1 in par.0077).

Matsui et al. teach that a battery may be installed in an electric vehicle (par.0312). The electric vehicle comprises a battery, a converter, and a controller (par.0314 and par.0318).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the secondary battery of Miyawaki et al. in an electric vehicle in order to take advantage of its properties.
With regard to claim 16, Miyawaki et al. teach the secondary battery of claim 1 (see paragraph 5 above), and teach that secondary battery has good retention property (par.0069 and Table 1 in par.0077).
Miyawaki et al. fail to teach the claimed electric power storage system.
Matsui et al. teach that a battery may be included in a electric storage apparatus (par.0322), wherein the apparatus further comprises a controller and electric power consumption apparatuses (par.0326 and fig.22).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the secondary battery of Miyawaki et al. in an electric storage apparatus in order to take advantage of its properties.
With regard to claim 17, Miyawaki et al. teach the secondary battery of claim 1 (see paragraph 5 above), and teach that secondary battery has good retention property (par.0069 and Table 1 in par.0077).
Miyawaki et al. fail to teach the claimed electric tool.
Matsui et al. teach that a battery may be installed in an electric shaver to supply it with power (par.0312-0313). 

An electric shaver is an electric tool, wherein moving parts are powered by the battery.
With regard to claim 18, Miyawaki et al. teach the secondary battery of claim 1 (see paragraph 5 above), and teach that secondary battery has good retention property (par.0069 and Table 1 in par.0077).
Miyawaki et al. fail to teach the claimed electronic device
Matsui et al. teach that a battery may be installed in electronic devices to supply them with power (par.0312). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the secondary battery of Miyawaki et al. in an electronic device in order to take advantage of its properties.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Okae et al. (US 2016/0293957) teach that a negative electrode may include inorganic particles such as SiO2 (abstract, par.0046). The inorganic oxide particle may have on its surface a dispersant with carboxylic acid group (par.0042).
However, Okae et al. fail to teach that the particles may have a covering portion including an ionic liquid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722